NOT FOR PUBLICATION

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


KINDRED HOSPITALS EAST, LLC,                          CIVIL ACTION NO. 17-8467 (JLL)

       Plaintiff,                                                      OPINION

       V.


HORIZON HEALTHCARE SERVICES, INC.,:

       Defendant.


LINARES, Chief District Judge


       This is a breach of contract action wherein a medical provider alleges that it has

been wrongftilly denied reimbursement for rendering medical services by the defendant,

Horizon Healthcare Services, Inc. (hereinafter, “Horizon”). (ECF No. 1.) In this

instance, Horizon is acting as an administrator of a health plan for employees of the State

of New Jersey (hereinafter, “the State Plan”). (ECF No. 40 at 13 (stating that Horizon is

“a State-contracted claims administrator” of the State Plan).)

       Currently pending before the Court is Horizon’s motion pursuant to Federal Rule

of Civil Procedure (hereinafter, “Rule”) 12(h)(3) to dismiss the remaining claims that are

asserted against it (hereinafter, “the Remaining Claims”) in this action. (ECF No. 28

through ECF No. 28-11; ECF No. 30 through ECF No. 30-7; ECF No. 40 through ECF
No. 40-3.) The medical-provider plaintiff, Kindred Hospitals East, LLC (hereinafter,

“the Hospital”), opposes the motion. (ECf No. 36 through ECF No. 363.)1

         The Court resolves the motion upon a review of the papers and without oral

argument. See L. Civ. R. 78.1(b). For the following reasons, the Court grants the motion

and dismisses the Remaining Claims.


                                    I.     BACKGROUND

        The Court is concerned about setting forth the facts underlying this dispute in a

vacuum and in the absence of the proper context. Therefore, a description of the manner

in which the State Plan functions will be presented first.


A.      The State Plan

        The State of New Jersey offers and finances health benefits to its employees and

their family members through the State Plan. See N.J.S.A. 52:14-17.25 etseq. The State

of New Jersey has entered into a contract with Horizon to act as an administrator of the

State Plan on its behalf. (ECF No. 30 at 2.)2


     The Hospital’s claims in this case concerning reimbursement for a different patient were
     previously dismissed by stipulation on August 3, 2018. (See ECF No. 26.)

2
     This arrangement between the State of New Jersey and Horizon is not new. See Gregoiy
     Surgical Servs., LLC v. Horizon Blue Cross Bttte Shield ofl’LJ, Inc., No. 06-462, 2009
     WL 749795, at *1 (D.N.J. Mar. 19, 2009) (in granting a motion to dismiss a case that had
     been brought in 2006, the District Court noted that Horizon “administers health benefit
     plans sponsored by the State of New Jersey, and carries out all functions and obligations
     normally performed by an insurer, including, but not limited to, investigating and
     servicing claims and processing appeals”).



                                                 2
       The New Jersey Legislature makes annual appropriations for the necessary funds

to finance the State Plan. See N.J.S.A. 52:14-17.33. Those funds are then remitted to the

State Treasury in order to pay claims for medical services that are rendered, and the State

is obligated to pay claims only within the limits of those available appropriations. See Id.

Any funds used to pay out claims under the State Plan come from the coffers of the

Treasury of the State of New Jersey. See N.J.S.A. 52:14-17.30; see also N.J.S.A. 52:14-

1 7.46a.

       The State Plan is completely exempt from the requirements of the Employee

Retirement Income Security Act of 1974, because it is a “governmental plan” that is

maintained “by the government of any State or political subdivision thereof or by any

agency or instrumentality of any of the foregoing.” 29 U.S.C.   §   1002(32). As a result, an

entity known as the State Health Benefits Commission (hereinafter, “the Commission”)

was created pursuant to the New Jersey State Health Benefits Program Act to oversee the

State Plan. (ECF No. 30 at 2 (uncontested assertion of the same by Horizon).) The

Commission has the authority to develop       and the Commission has indeed developed

   the rules and regulations regarding the administration of the State Plan. See N.J.S.A.

52:14-17.27 through 17.28; see also N.J.A.C. 17:9-1.1 etseq. (the aforementioned

regulations drafted by the Commission).

       Under the terms of the State Plan, Horizon will send out a written notice of a

determination concerning a claim for medical benefits. In addition, under the terms of




                                             3
the State Plan, a process must be followed if a benefits determination is viewed as being

adverse. Pursuant to the terms of that process, requests to appeal from an adverse

benefits determination must be made in writing. See N.J.A.C. 17:9-1.3(a).

       There are two levels of appeals that a party must complete before bringing a

lawsuit against the State Plan or Horizon. See N.J.A.C. 17:9-1.3. As to the first level of

appellate remedies (hereinafter, “the First Appellate Level”), relief must be sought

directly from Horizon itself. (ECF No. 28-1 at 10.) If the adverse benefit determination

is not resolved after the First Appellate Level has been exhausted, then relief must be

sought directly from the Commission (hereinafter, “the Second Appellate Level”). See

N.J.A.C. 17:9-1.3(a). Upon exhaustion of the Second Appellate Level, a lawsuit against

the State Plan may then be instituted in the New Jersey Appellate Division. See N.J.A.C.

17:9-1.3(d).


B.     Facts

       The Hospital was providing long-term medical treatment to a patient (hereinafter,

“the Patient”) insured by the State Plan. (ECF No. 1.) At one point during the course of

the Patient’s treatment at the Hospital, Horizon determined that it was no longer

medically necessary for the Patient to receive the higher level of care that he was

receiving at the Hospital, and that the Patient should be transferred to a different facility

that provided a lower level of care. (ECF No. 28-1 at 5; see also ECF No. 30 at 3—4.)

Despite this determination by Horizon, the Hospital opted to let the Patient remain




                                              4
admitted in the Hospital. (ECF No. I at 7.) As a result, the Patient remained under the

care of the Hospital at the higher level of care from the time that Horizon determined that

he could be transferred until the date of his discharge from the Hospital (hereinafter, “the

Contested Time Period”). (Id.)

       The Hospital then sought full reimbursement for all of the treatment that it

provided to the Patient, including the treatment provided during the Contested Time

Period. (ECF No. 1 at 6—7.) However, Horizon reimbursed the Hospital for only the

medical services rendered to the Patient before the Contested Time Period. (Id.) The

Court notes that the Hospital did receive some reimbursement for the services that it

rendered to the Patient during the Contested Time Period from Medicare. (Id. at 7.)

       The Hospital objected to this benefits determination by Horizon. The Hospital

went through and exhausted the steps required for the First Appellate Level. (ECF No.

30 at 4; see also ECF No. 30-6 at 3 (the appeal letter filed by the Hospital with Horizon,

which the Hospital entitled as “First Provider Appeal”).) Horizon’s request for relief

under the First Appellate Level was denied by letter dated May 16, 2016, wherein

Horizon: (1) advised both the Hospital and the Patient that there was a right to a further

appeal, and (2) included information on how to proceed for such an appeal. (ECF No. 30

at 4; see also ECF No. 30-7 at 2—3 (the denial letter issued by Horizon).) However, the

Hospital brought this action for breach of contract in Federal Court in October 2017

without having commenced or exhausted the Second Appellate Level. (ECF No. 1 at 6—

7, 16—20.)



                                             5
                                   II.     DISCUSSION

A.     Standards

       The Court is guided by the following standards in resolving the pending motion to

dismiss.


       1.     Rule   12(h)(3)

       Rule 12(h)(3) provides that “[i]f the court determines at any time that it lacks

subject-matterjurisdiction, the court must dismiss the action.” fed. R. Civ. P. 12(h)(3).

Whereas a motion made pursuant to Rule 12(h)(3) may be asserted at any time during the

course of litigation, the more-familiar motion made pursuant to Rule 12(b)(1) for lack of

subject-matter jurisdiction is usually made during the initial stages of litigation in a case.

See Berkshire Fashions, Inc. v. li V. Hakusan II, 954 F.2d 874, 879 n.3 (3d Cir. 1992)

(stating the same). However, motions that are made pursuant to either Rule 12(h)(3)       or

Rule 12(b)(1) “are analytically identical.” Id.; see also Dong v. Ben’s Garden, No. 09-

5642, 2010 WL 1133482, at *1 n.2 (D.N.J. Mar. 22, 2010) (holding that even though the

moving defendant referred to the motion to dismiss as being made under Rule 12(h)(3),

the analysis would be made pursuant to Rule 12(b)(1)).


       2.     Rule 12(b)(1)

       It is not necessary for the Court to restate the standard for resolving a motion to

dismiss that is made pursuant to Rule 12(b)(l), because that standard has been already




                                               6
enunciated. See Davis             1’.   Wells Fctrgo. 824 f.3d 333, 346 (3d Cir. 2016) (setting forth the

standard; citing Mortensen               i.   First Fed. Say. & Loan Ass ‘ii,   F.2d 884 (3d Cir. 1977),

Petruska v. Gannon Univ., 462 F.3d 294 (3d Cir. 2006), and Constitution Party of Pci. v.

Aichele, 757 F.3d 347 (3d Cir. 2014)).


B.     The Motion Is Granted

       The Court is compelled to conclude that the Remaining Claims are barred, and

thus Horizon’s motion to dismiss is granted. As the Third Circuit Court of Appeals has

held previously and unequivocally in a dispute concerning a claim for reimbursement

under the State Plan, the State Plan “unambiguously requires” that those disagreeing with

the determinations concerning reimbursements for medical care must exhaust

administrative remedies pursuant to New Jersey Administrative Code 17:9-1.3(a) before

proceeding to litigation. Roche v. Aetna, Inc., 681 F. App’x 117, 119 (3d Cir. 2017): see

ct/so Id. at 122 (holding that a plaintiff challenging an adverse benefit determination under

the State Plan must “exhaust her administrative remedies as was required by the State

Plan’s terms” before resorting “to court”); see also id. at 123 (holding that a “claim under

the State Plan must   .   .   .   be administratively exhausted” before an action is brought in

court). In so holding, the Third Circuit Court of Appeals specifically noted that the

relevant regulations contemplate that the appeals will be exhausted, including the Second

Appellate Level, prior to a filing in court. See Id. at 12 1.




                                                             7
         In an effort to salvage its claim, the Hospital argues that the mandatory language

of the relevant regulations concerning the exhaustion of the appeals process applies only

to “members” of the State Plan, i.e., those who are insured by the State Plan, and not to

medical providers seeking reimbursement from the State Plan or its administrator for

medical services provided to those members. (ECF No. 36 at 6 (arguing that “the New

Jersey regulation ostensibly requiring members to administratively exhaust claims for

coverage and benefits is wholly inapplicable”).) However, this argument is without

merit.

         First, the handbook distributed by the State Plan clearly states that “[t]he member,

physician, or authorized representative” is bound by the requirement to exhaust both the

First Appellate Level and the Second Appellate Level when there is a disagreement with

a benefits determination. (See ECF No. 30-1 at 65 (emphasis added).) Second, the Third

Circuit Court of Appeals has held that the exhaustion requirements under the State Plan

are intended for both the insureds and for “medical professionals.” Roche, 681 F. App’x

at 124; see also Gregoiy Surgical Sen’s., LLC, 2009 WL 749795, at ‘4 (granting

Horizon’s motion to dismiss a claim brought by a medical-provider plaintiff objecting to

the amount of reimbursement from Horizon for the treatment of an insured covered by

the State Plan, and holding that the provider “asserts the rights of beneficiaries under the

[State Plan], which   .   .   .   indicate that Plaintiffs recourse to appeal claim decisions by

[Horizon] is to file an appeal with the [Commission]”). Third, the plain language of the




                                                       8
exhaustion requirement reveals that exhaustion of the complete appeals process by the

Hospital is “mandatory,” and that “[a]ny other reading would be contrary to the public

policy behind the exhaustion requirement.” Cascitelli v. Horizon Bhte Cross Bitte Shield

of I\Li, No. 09-6101, 2010 WL 3724526, at *6 (D.N.J. Sept. 13, 2010) (granting

Horizon’s motion to dismiss a claim by a medical-provider plaintiff who objected to

Horizon’s alleged failure to reimburse for medical services that he rendered to an insured

under the State Plan).

       The Court notes that the aforementioned holdings that were issued by the Third

Circuit Court of Appeals and by the District Courts in the District of New Jersey

concerning the applicability of the exhaustion requirements to medical providers are

consistent with the case law of the New Jersey State Courts. See, e.g., Advanced Reliab

ofJersey City v. Horizon Heatthcare ofl’Li, Inc., No. A-3303-09T3, 2011 WL 3629176,

at ‘3 (N.J. App. Div. Aug. 19, 2011) (reversing a decision by a State trial court that

addressed a medical-provider plaintiff’s claim before the administrative remedies had

been exhausted, and holding that “[w]e have consistently recognized the statutory and

regulatory scheme that requires disputes regarding eligibility and the payment of benefits

under the [State] Plan to be submitted first to the tCornmission], and, only thereafter, to

this court for resolution”).




                                              9
                                      III.   CONCLUSION

         For the aforementioned reasons, this Court: (1) grants Horizon’s motion to dismiss

the   Remaining    Claims; (2) dismisses the Remaining Claims; and (3) closes the case. An

appropriate order accompanies this Opinion.3




                                                      J9$E L.   LINARES
Date: February/’fi ,2019                                 ief Judge, United States District Court




      In view of the Court’s holding that the Hospital has not exhausted administrative remedies,
      the Court will not address Horizon’s alternative arguments for dismissal. See Gregory
      Surgical Services, LLC, 2009 WL 749795, at *4 n. 1 (holding the same is granting a motion
      to dismiss the medical-provider plaintiffs claim against Horizon for failure to exhaust
      administrative remedies).



                                                 10
